Per Curiam.

Several of the questions which have been discussed in this case, the Court consider it unnecessary to determine, because we think the plaintiffs have failed in the first step of their case. The action being trespass de bonis asportatis, the plaintiffs are bound to show a right of property, general or special, in the bricks. The bill of sale on which they rely is of nine holes or arches of the-bricks"in a kiln in Charlestown. It appears by the report, that Griffin had upon his yard, one kiln of unburnt bricks nearly set up, and one kiln burnt, of which ten or more holes or arches remained unbroken. There is nothing in the bill of sale to determine whether it was a part of the burnt or the unburnt kiln, that was sold ; but supposing the burnt bricks were intended, still it was a part only of a larger mass, not delivered, not specifically designated, *216and of which there is nothing to identify or specify any particular part. Until such designation or separation pursuant to " the contract, no property passed, and the case is within- the principle settled in Young v. Austin, 6 Pick. 280.

Plaintiffs nonsuit.